[Cite as Camera v. Lorain Civ. Serv. Comm., 2013-Ohio-5644.]


STATE OF OHIO                    )                       IN THE COURT OF APPEALS
                                 )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

CHARLES CAMERA                                           C.A. No.   13CA010382

        Appellant

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
CITY OF LORAIN CIVIL SERVICE                             COURT OF COMMON PLEAS
COMMISSION                                               COUNTY OF LORAIN, OHIO
                                                         CASE No.   12CV176624
        Appellee

                                DECISION AND JOURNAL ENTRY

Dated: December 23, 2013



        BELFANCE, Presiding Judge.

        {¶1}    Appellant, Charles Camera, appeals the order of the Lorain County Court of

Common Pleas that affirmed a decision of the Lorain Civil Service Commission. This Court

affirms.

                                                    I.

        {¶2}    The City of Lorain employed Mr. Camera for almost thirty-six years, most

recently in the position Street Commissioner. In that capacity, Mr. Camera was responsible for

directing all activities of his department, overseeing employees, establishing a departmental

budget of $5.3 million, and maintaining accurate records. During his employment, Mr. Camera

also volunteered as president of the Lorain Youth Baseball Association and, in that position,

assumed significant fundraising and management responsibilities. In 2008, concerns about the

operation of instant bingo machines for the benefit of the Lorain Youth Baseball Association

came to the attention of the Lorain County Sheriff’s Office, which collaborated with the Ohio
                                                2


Attorney General in an investigation that followed. The Attorney General discovered numerous

apparent discrepancies in the financial records submitted to the State of Ohio by Mr. Camera and

determined that it could not account for approximately $230,000 in bingo proceeds.

       {¶3}    After being charged with several felonies, Mr. Camera pleaded guilty to four

counts of tampering with records in violation of R.C. 2913.42(A)(2), a first degree misdemeanor,

and one count of theft in violation of R.C. 2913.02(A)(2), also a first degree misdemeanor. He

received a four-month jail sentence, which was suspended on the condition of good behavior for

two years. The City learned of his guilty plea and terminated his employment on the basis of

“immoral conduct, dishonesty, discourteous treatment of the public, and pleading guilty to a theft

offense while serving as a public employee.” Mr. Camera appealed his termination to the Lorain

Civil Service Commission, which affirmed his discharge. He then appealed to the Lorain County

Court of Common Pleas in accordance with R.C. 119.12. The Court of Common Pleas affirmed

the decision of the Civil Service Commission, and Mr. Camera appealed.

                                               II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT
       AFFIRMED THE CIVIL SERVICE COMMISSION’S TERMINATION OF
       [MR. CAMERA] WHERE ITS DECISION WAS NOT SUPPORTED BY
       RELIABLE, PROBATIVE AND SUBSTANTIAL EVIDENCE[.]

       {¶4}    In his assignment of error, Mr. Camera argues that the trial court abused its

discretion in affirming the decision of the Civil Service Commission because, in his view, the

fact that he pleaded guilty to misdemeanor theft and tampering with records did not justify

termination of his employment. We do not agree.

       {¶5}    An employee who is terminated by a civil service municipality may appeal the

termination to the civil service commission and, in turn, may appeal an order of the civil service
                                                 3


commission to the Court of Common Pleas under R.C. 119.12. R.C. 124.34(B). See also R.C.

124.01(E). The Court of Common Pleas “may affirm the order of the agency complained of in

the appeal if it finds, upon consideration of the entire record and any additional evidence the

court has admitted, that the order is supported by reliable, probative, and substantial evidence

and is in accordance with law.” R.C. 119.12. See generally Univ. of Cincinnati v. Conrad, 63

Ohio St.2d 108, 110-112 (1980). This Court reviews the decision of the court of common pleas

for an abuse of discretion. Brooke v. Ohio State Dental Bd., 9th Dist. Lorain No. 08CA009325,

2008-Ohio-4949, ¶ 6.       In doing so, we consider whether the trial court’s decision is

unreasonable, arbitrary, or unconscionable. Grill v. Ohio Dept. of Job and Family Servs., 9th

Dist. Medina No. 03CA0029-M, 2003-Ohio-5780, ¶ 16.

       {¶6}    Under R.C. 124.34(A), employees in the civil service of cities serve “during good

behavior[,]” and their employment may be terminated

       for incompetency, inefficiency, dishonesty, drunkenness, immoral conduct,
       insubordination, discourteous treatment of the public, neglect of duty, violation of
       any policy or work rule of the officer’s or employee’s appointing authority,
       violation of this chapter or the rules of the director of administrative services or
       the commission, any other failure of good behavior, any other acts of
       misfeasance, malfeasance, or nonfeasance in office, or conviction of a felony.

The statute does not require termination in the event any of the circumstances listed exist as to an

employee but, instead, permits the appointing authority to exercise its discretion to terminate a

classified employee for those reasons. Craddolph v. Ackerman, 57 Ohio App.2d 150, 152 (10th

Dist.1978).

       {¶7}    The City’s decision to terminate Mr. Camera’s employment focused on two

issues: the fact that he pleaded guilty to misdemeanor offenses and the dishonesty represented by

the conduct underlying the criminal offenses and Mr. Camera’s response when questioned about

his guilty plea. The trial court concluded that in light of Mr. Camera’s job responsibilities and
                                                 4


the “offenses of ‘dishonesty’” to which he pleaded guilty, the Civil Service Commission’s

decision to affirm Mr. Camera’s termination was supported by reliable, probative, and

substantial evidence and consistent with the law. This determination does not reflect an abuse of

the trial court’s discretion.

        {¶8}     The evidence provided at the Civil Service Commission’s hearing established that

in the course of Mr. Camera’s responsibilities as president of the Lorain Youth Baseball

Association, he assumed responsibility for several instant bingo ticket machines that had been

placed in local bars for the benefit of the organization. That responsibility included collecting

funds and unused tickets from the bars and filing regular reports with the State of Ohio. The

basis of the criminal charges against Mr. Camera was twofold, and his own testimony established

the truth of the charges in these respects. First, he failed to keep an accurate accounting of

unsold tickets with reference to total proceeds from the sales, resulting in an estimated $230,000

that could not be accounted for over the course of several years.            Second, Mr. Camera

intentionally misreported the income generated by the tickets on reports that he submitted to the

State of Ohio.

        {¶9}     With respect to the latter, Mr. Camera explained that instant bingo receipts must

be less than fifty percent of an establishment’s revenue or the bar would lose its permit to sell the

instant bingo tickets.     Mr. Camera admitted that when he discovered how profitable the

moneymaker would be for the Lorain Youth Baseball Association, he underreported the income

from each machine so that it would never exceed the fifty percent revenue threshold. The record

from the Civil Service Commission is clear that Mr. Camera admitted this action. It is equally

clear – and at least as significant – that he displayed few qualms about having done so. In his

own words:
                                                5


       What I think, had I followed the law, we wouldn’t have put in two Class F fields,
       we wouldn’t have built a concession stand, we wouldn’t have put those pavilions
       up, we wouldn’t have put [in] a $15,000 sewer line * * * if we would [have]
       follow[ed] the law.

He went on to explain, “What I did as a volunteer, I’m not happy about. I’m not sure if the

means justify the end. I’m still not quite sure with that yet.” In yet another exchange, Mr.

Camera agreed that his actions reflected on his character, but still maintained confidence in the

outcome of his actions:

       Q: You don’t think tampering with records, failing to file records and stealing
       affects your ability to be honest?

       ***

       It’s a character trait, Mr. Camera, don’t you agree?

       A: *** [Y]es, it would go towards my character. Yes, it most[] certainly would
       go towards my character.

       ***

        [I’m] [n]ot proud of how we got there, but we got there.

Mr. Camera’s owns statements in this regard lend credence to his appointing authority’s concern

that, even after pleading guilty, Mr. Camera denied wrongdoing. The conduct underlying his

criminal convictions and his attitude with respect to the conduct serve to emphasize the

inseparability between his dishonesty outside of work and the City’s concern regarding his

continued employment. The trial court did not abuse its discretion to the extent it affirmed Mr.

Camera’s termination on the grounds of dishonesty.

       {¶10} The City also based Mr. Camera’s termination on Section 3.16 of the City’s

personnel policies, which provides:

       The conviction of any employee for a misdemeanor by a federal, state or local
       court may be grounds for disciplinary action. If the conviction is relative to the
       individual’s employment with the City of Lorain, the discipline may result in the
                                                6


       employee’s dismissal per applicable Collective Bargaining Agreement and city
       ordinance.

Although dismissal is not mandatory, the policy permits the City to exercise its discretion as to

whether to dismiss an employee following a misdemeanor conviction if the conviction is

“relative” to the employee’s employment. Although Mr. Camera’s convictions for tampering

with records and theft did not arise in the course of his employment, his appointing authority

maintained that they were “relative to” his employment in the sense that his duties and

responsibilities as President of the Lorain Youth Baseball Association were similar to his job

responsibilities and that in both capacities, Mr. Camera functioned within minimal oversight.

The record confirms that in both positions, Mr. Camera was tasked with maintaining accurate

records regarding significant amounts of money and with diligently managing the resources

entrusted to his care. In addition, Mr. Camera’s employment required him to function as a

manager acting on behalf of the City and to determine policy with respect to his department. The

City’s position that there is a correlation between the loss of public trust that Mr. Camera

suffered as a result of his misdemeanor conviction and the loss of public trust that would inure to

the City as a result of his continued employment is, therefore, supported by the record. The trial

court did not abuse its discretion by affirming the Civil Service Commission in this regard.

       {¶11} Mr. Camera’s assignment of error is overruled.

                                               III.

       {¶12} Mr. Camera’s assignment of error is overruled, and the judgment of the Lorain

County Court of Common Pleas is affirmed

                                                                               Judgment affirmed.
                                                 7


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     EVE V. BELFANCE
                                                     FOR THE COURT



WHITMORE, J.
CARR, J.
CONCUR.


APPEARANCES:

WAYNE R. NICOL, Attorney at Law, for Appellant.

DONALD ZALESKI, Attorney at Law, for Appellee.